DETAILED ACTION
	This office action is in response to applicants’ amendment filed on 02/08/2021.  Claim 3 was cancelled.   Claim 24 is newly added.  Claims 1-2 and 4-24 are pending in the present application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US patent application publication no. 20140350859 in view of Wilson et al., US patent
application publication no. 20170096887 and De La Cruz et al., US patent no. 9860444.
 	As per claim 1, Lin disclosed a method for characterizing a subterranean formation, the method comprising:
 	performing electromagnetic logging measurements along a portion of a borehole traversing the subterranean formation using an electromagnetic logging tool to obtain electromagnetic data (Abstract, [0004]- [0007]);

 	determining a pixel grid in a region or domain using the plurality of one dimensional formation models ([0026], [0037], [0038]); and
 	determining a formation model for the subterranean formation by performing an inversion of the electromagnetic data using the (domain) pixel grid ([0026], [0027], [0038], [0047], [0048]). Lin also disclosed grid cell size (be dimension for some sense) for pixel grid ([0064], [0065]) with uniform density (distribution).  Lin does not disclose multi-dimension in the pixel grid. Such feature is however wellknown in the art. In fact, Wilson disclose multi-dimensions, 2-D pixel grid, for the pixel grid in the region or area of inversion ([0001] and [0002]).
 	This would motivate practitioner in the art at the time of the effective filing date of the application was made to combine the teaching of 2-dimension pixel based inversion into Lin in order to determine the formation for the subterranean formation in the borehole because the 2-dimension pixel grid inversion provided details of the formation for the subterranean and the execution could be simplified for dimension change or cell size varied (Lin, [0064], [0065]).
	Lin and Wilson disclosed the two dimension pixel grid but do not expressly disclose a non-uniform thickness in the pixel grid as claimed.  This feature is however well-known in the art.  In fact, De la Cruz disclosed a non-uniform pixel density (or thickness in terms of number of pixels distributed over a region for the analysis) for pixel conversion or inversion as clamed ([0038], [0043]) for high information and captured more quantities data in the regions of study ([0043]).  

 	As per claim 2, Lin disclosed the method of claim 1, wherein processing the electromagnetic data to determine a plurality of one dimensional formation models comprises:
performing an inversion using the electromagnetic data ([0026]-[0028]).
As per claim 4, Lin and Wilson disclosed the method of claim 1, wherein the inversion of the electromagnetic data using the two dimensional pixel grid comprises:
modeling a response of the electromagnetic tool using the two dimensional pixel grid (Wilson: [0001], [0002], [0027]); and
performing the inversion of the electromagnetic data using the two dimensional pixel grid and the modeled response (Lin, [[0028], [0029, [0064]-[0066]).
As per claim 5, Lin and Wilson disclosed the response of the electromagnetic is modeled for individual columns of the two dimensional pixel grid one at a time ([0031], [0064], [0065]).
 	As per claim 6, Lin disclosed the method of claim 4, wherein the response of the electromagnetic tool is modelled for a plurality of individual columns of the two dimensional pixel grid together ([0064], [0065]).
As per claim 7, Lin and Wilson disclosed the computation complexity reduced for the use of cell or column size change in the inversion of the electromagnetic data using the two dimensional pixel grid; therefore computing a cost function using the modeled response of the 
As per claim 8, Lin and Wilson also disclosed the inversion of the electromagnetic data using the two dimensional pixel grid further comprises: adjusting properties in the two dimensional pixel grid to minimize the cost function (Lin: [0051], [0052], [0059]).
 	As per claim 9, Wilson disclosed the method of claim 1, further comprising: processing the electromagnetic data to determine dip associated with the portion of the borehole (Wilson disclosed formation gradient ([0001], [0002]).
 	As per claim 10, Wilson disclosed the method of claim 9, further comprising:
 	rotating the two dimensional pixel grid using the dip associated with the portion of the borehole ([050]-[0155]).
 	As per claim 11, Wilson disclosed: regularizing one or more differences between pixels in the two dimensional pixel grid in both the horizontal direction and the vertical direction ([0001]-[0004]).
 	As per claim 12, Wilson disclosed The method of claim 1, wherein the inversion is a Gauss-Newton inversion that comprises at least one of Occam’s adaptive regularization method, a L-curve technique, and a generalized cross-validation ([0094], [0097], [0122], and [0142]). These methods are also well known in the art see specification.
 	As per claim 13, Wilson disclosed the method of claim 1, wherein the electromagnetic logging tool is part of a drilling bottom-hole assembly with a drill bit and the method further comprises:
 	issuing one or more commands to steer a drill bit based at least partially on the two dimensional formation model ([0002], [0003], [0097], [0098], [0109], [0160], [0177]).

As per claim 15, Lin disclosed a system for characterizing a subterranean formation, the system comprising:
an electromagnetic logging tool configured to perform electromagnetic logging measurements along a portion of a borehole traversing the subterranean formation to obtain electromagnetic data ([0002]-[0004]);
a processing system configured to: (i) process the electromagnetic data to determine a plurality of one dimensional formation models (formation within a borehole region should have a dimension) associated with the portion of the borehole ([0026], [0036]-[0038]),
(ii) determine a two dimensional pixel grid using the plurality of one dimensional formation models, and (iii) determine a two dimensional formation model for the subterranean formation by performing an inversion of the electromagnetic data using the two dimensional pixel grid ([0026], [0027], [0038], [0047], [0048]). Lin also disclosed grid cell size for pixel grid ([0064], [0065]) represented as cell dimension. Lin does not disclose a dimension in the pixel grid. Such feature is however well-known in the art.   Such feature is however wellknown in the art. In fact, Wilson disclose dimensions in the pixel grid in the region or area of inversion ([0001] and [0002]).
 	This would motivate practitioner in the art at the time of the effective filing date of the application was made to combine the teaching of 2-dimension pixel based inversion into Lin in order to determine the formation for the subterranean formation in the borehole because the 
	Lin and Wilson disclosed the two dimension pixel grid but do not expressly disclose a non-uniform thickness in the pixel grid as claimed.  This feature is however well-known in the art.  In fact, De la Cruz disclosed a non-uniform pixel density (or thickness in terms of number of pixels distributed over a region for the analysis) for pixel conversion or inversion as clamed ([0038], [0043]) for high information and captured more quantitative data in the regions of study ([0043]).  
	It would have been obvious to those skilled in the art at the time of the effective filing date of the present application was made to combine the teaching of non-uniform thickness of the pixel grid in De La Cruz into the Lin reference to obtain more information and data quantitative in the region of analysis.
 	As per claim 16, Wilson disclosed the system of claim 15, further comprising: a drilling bottom-hole assembly that includes a drill bit ([0160], [0177]).
 	As per claim 17, Wilson disclosed the system of claim 16, wherein the processing system is further configured to steer the drill bit using the 2D formation model ([0137]).
 	As per claim 18, Lin and Wilson disclosed the system of claim 15, wherein the inversion of the electromagnetic data using the two dimensional pixel grid comprises:
 	modeling a response of the electromagnetic tool using the two dimensional pixel grid (Wilson: [0001], [0002], [0027]); and
 	performing the inversion of the electromagnetic data using the two dimensional pixel grid and the modeled response (Lin, [[0028], [0029, [0064]-[0066]).

 	As per claim 20, Lin the system of claim 18, wherein the response of the electromagnetic tool is modeled for a plurality of individual columns or cells of the two dimensional pixel grid together.

3.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US patent application publication no. 20140350859 in view of Wilson et al., US patent
application publication no. 20170096887.
	As per claim 21, Lin disclose a method for characterizing a subterranean formation (Abstract), the method comprising:
accessing a first formation model modelling a first portion of a formation ([0002]-[0004]); 
accessing a second 2D formation model modeling a second portion of the formation, wherein a domain of the first 2D formation model overlaps a domain of the second 2D formation model in an overlap region ([0027], [0048], [0049]; and
creating a composite 2-D formation model of the first 2D formation model and the second 2D formation model by blending or merging the first 2D formation model and the second 2D formation model in the overlap region ([0060]-[0066]). 
Lin does not disclose multiple dimension formation in the grid. Such feature is however well-known in the art. In fact, Wilson disclose dimensional formation in the pixel inversion in the region or area of subterranean formation ([0001] and [0002]).

As per claim 22, Lin in view of Wilson disclosed the method of claim 21, further comprising:
Blending or merging the first 2D formation model and the second 2D formation model in the overlap region using linear distance-based weighted averaging in the overlap region ([0060]-[0066]).
As per claim 23, Wilson disclosed the method of claim 21, further comprising issuing one or more commands to steer a drill bit in the formation based at least partially on the composite 2D formation model ([0137], [0160], [0177]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US patent application publication no. 20140350859 and Wilson et al., US patent publication no. 20170096887 as applied to claim 21 above, and further in view of De La Cruz et al., US patent no. 9,860,444.
 	As per claim 24, Lin disclosed  wherein the first 2D formation model is prepared by:
performing electromagnetic logging measurements along a first portion of a borehole traversing the formation using an electromagnetic logging tool to obtain electromagnetic data ([0002], [0004], [0026], [0037], [0038]);

determining a pixel grid using the plurality of one dimensional formation models, wherein pixels in the two dimensional pixel grid; and
determining the first formation model for the subterranean formation by performing an inversion of the electromagnetic data using the two dimensional pixel grid ([[0026], [0027], [0036], [0047], [0048]).
Lin also disclosed grid cell size (be dimension for some sense) for pixel grid ([0064], [0065]) with uniform density (distribution).  Lin does not disclose multi-dimension in the pixel grid. Such feature is however well-known in the art. In fact, Wilson disclose dimensions in the pixel grid in the region or area of inversion ([0001] and [0002]).
 	This would motivate practitioner in the art at the time of the effective filing date of the application was made to combine the teaching of 2-dimension pixel based inversion into Lin in order to determine the formation for the subterranean formation in the borehole because the 2dimension pixel grid inversion provided details of the formation for the subterranean and the execution could be simplified for dimension change or cell size varied (Lin, [0064], [0065]).
	Lin and Wilson disclosed the two dimension pixel grid but do not expressly disclose a non-uniform thickness in the pixel grid as claimed.  This feature is however well-known in the art.  In fact, De la Cruz disclosed a non-uniform pixel density (or thickness in terms of number of pixels distributed over a region for the analysis) for pixel conversion or inversion as clamed ([0038], [0043]) for high information and captured more quantitative data in the regions of study ([0043]).  
.

Response to Arguments
 	Applicant’s arguments with respect to claims 1-2 and 4-24have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAI Q PHAN/Primary Examiner, Art Unit 2128